Citation Nr: 1616432	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-47 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder, including on a secondary basis.

2.  Entitlement to an effective date prior to March 2, 2009, for the grant of service connection for right wrist ulnar dysfunction.

3.  Entitlement to an effective date prior to March 2, 2009, for the award of a 30 percent rating for tinea versicolor.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the pendency of this appeal, in a June 2015 rating decision, the RO granted entitlement to service connection for sleep apnea.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  To date, the Veteran has not filed a second NOD with regard to the issue of entitlement to service connection for sleep apnea, so it is no longer before the Board.

Subsequent to certification of this case to the Board, additional evidence was associated with the claims file, to include VA treatment records dated through April 2016.  A review of such evidence shows that the additional treatment records are not pertinent to the effective date issues on appeal.  As discussed below, the effective dates assigned herein are based on the evidence existing in the claims file at various points in time and the application of governing law to those findings.  As the Board is herein granting earlier effective dates and the additional treatment records are dated after the original March 2, 2009, effective dates assigned by the RO, they are not relevant to the earlier effective date claims on appeal.  Moreover, as the remaining issue is being remanded for additional development, the AOJ will have an opportunity to consider such evidence in the readjudication of the Veteran's claim on the merits.  Therefore, the Board can proceed without seeking waiver of AOJ initial review of such evidence.  See 38 C.F.R. § 20.1304 (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In correspondence received on September 29, 2008, the Veteran submitted a claim of entitlement to service connection for a right wrist disability, which was denied by the RO in a February 2009 rating decision.

2.  New and material evidence pertaining to the Veteran's right wrist claim was received by the RO within one year of the February 2009 rating decision; therefore, the February 2009 rating decision did not become final.

3.  No communication received prior to the September 2008 claim may be interpreted as an informal claim of entitlement to service connection for a right wrist condition.

4.  In correspondence received on September 29, 2008, the Veteran submitted a claim for an increased rating for service-connected tinea versicolor, which was denied by the RO in a February 2009 rating decision. 

6.  New and material evidence was received within a year of the February 2009 decision that continued his 10 percent rating for tinea versicolor; therefore, the February 2009 rating decision is not final, and the Veteran's September 29, 2008, claim for increase remained pending. 

7.  A June 26, 2007 VA treatment record shows a worsening of the Veteran's tinea versicolor and constitutes an informal claim for benefits.

8.  There is no evidence within the year prior to the June 2007 VA treatment record showing that it is factually ascertainable that the Veteran was experiencing increased tinea versicolor symptomatology warranting a 30 percent rating. 


CONCLUSIONS OF LAW

1.  The criteria are met for an effective date of September 29, 2008, but no earlier, for the grant of service connection for right wrist ulnar dysfunction.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.156(b), 3.158, 3.160(c), 3.304(f), 3.400 (2015).

2.  The criteria for an earlier effective date of June 26, 2007, but no earlier, for a 30 percent rating for tinea versicolor have been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(b) (in effect prior to March 24, 2015); 38 C.F.R. §§ 3.102, 3.400 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, November 2008 and March 2009 VCAA notice letters explained the evidence necessary to substantiate the claim for an increased rating for tinea versicolor and the claim for entitlement to service connection for a right wrist condition.  These letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the letters were provided prior to initial adjudication of the Veteran's claims and explained how disability ratings are determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The matters adjudicated below arise from a notice of disagreement with the effective dates assigned in the February 2010 rating decision granting entitlement to service connection for a right wrist disability and granting an increased rating for tinea versicolor.  The United States Court of Appeals for Veterans Claims has held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to such "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issues); 38 C.F.R. § 3.159(b)(3)(i) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, the receipt of a notice of disagreement did not give rise to further VCAA notice requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i).

Regarding the duty to assist, as will be discussed in greater detail below, the Board is awarding an earlier effective date of September 29, 2008, for the grant of service connection for a right wrist disability.  This date corresponds to the earliest document of record raising a claim of entitlement to service connection for a right wrist conditions, and the Veteran has acknowledged during the course of this appeal that this is the date of his original claim.  See, e.g., April 2016 Appellant's Brief.  Under these circumstances, and as the original claim was received more than one year following the date of the Veteran's separation from service in August 1983, there is no possibility that any additional development would aid the Veteran in establishing entitlement to an effective date prior to September 29, 2008.  38 U.S.C.A. §§ 5103, 5103A (West 2014); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004).

Moreover, the Veteran's service treatment records, VA treatment records, and VA examination reports have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is noted that determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that there is evidence constructively of record that has not yet been received.  Neither the Veteran, nor his representative, has identified any other pertinent evidence that remains outstanding.  

As such, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz, supra; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Earlier Effective Date for the Grant of Service Connection for Right Wrist Ulnar Dysfunction

The Veteran seeks an earlier effective date for the grant of service connection for right wrist ulnar dysfunction.  Specifically, he asserts that the effective date should be September 29, 2008, which was the date that he initially filed his service connection claim.  See April 2016 Appellant's Brief; April 2010 Notice of Disagreement. 

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

Here, in correspondence received on September 29, 2008, the Veteran submitted a claim of entitlement to service connection for a right wrist disability, which was denied by RO in a February 2009 rating decision, based in large part on the Veteran not attending a scheduled VA examination.  Subsequently, in March 2009, the Veteran submitted several statements requesting that his VA examination be rescheduled.  In October 2009, the Veteran underwent a VA examination of the wrist, and the examination report was associated with the claims file.  As VA was in possession of this examination report, which constitutes new and material evidence, within a year following the February 2009 decision, the Board finds that the February 2009 rating decision did not become final.  38 C.F.R. § 3.156(b)(2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that, under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless that decision is reconsidered).

Thereafter, in a February 2010 rating decision, the RO granted entitlement to service connection for a right wrist disability, effective March 2, 2009, which was the date that the Veteran requested re-examination.    

However, as new and material evidence was received within a year of the February 2009 rating decision, that decision did not become final.  See Bond v. Shinseki, 659 F.3d at 1367-68; Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); 38 C.F.R. § 3.156 (a)-(b).  The September 2008 service connection claim was readjudicated in the February 2010 rating decision, from which the current appeal originates.  Hence, the Veteran's September 29, 2008 service connection claim remained pending at the time of the February 2010 decision.  In other words, the date of the Veteran's claim for entitlement to service connection for a right wrist condition in this case is September 29, 2008.  

The Board also finds that the claims folder contains no other communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for a right wrist condition between the time of his discharge from service in August 1983 until September 29, 2008, when he submitted his original service connection claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  As such, insofar as the record reflects that the Veteran's original claim for service connection for a right wrist condition was received by the RO on September 29, 2008, more than one year after his separation from service in August 1983, and because the record fails to reveal any communication filed prior to that date that could be construed as a formal or informal claim for this specific benefit, the Board finds that the proper date of claim is the date that the earliest formal claim for service connection for a right wrist condition was received-namely, September 29, 2008.

With regard to the date of entitlement, the term "date entitlement arose" is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a) (an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45, 55 (2011).  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the Agency of Original Jurisdiction receives the evidence, but rather, is the date to which that evidence refers.  McGrath, supra.  

In the present case, VA treatment records dated as early as June 2007 show that the Veteran was treated for right wrist pain, and subsequent VA treatment records dated from June 2007 to September 2008 show continuing treatment and diagnoses related to the right wrist.  As such, the criteria for entitlement to service connection for a right wrist condition were arguably met as early as June 2007.

As noted above, the effective date of an evaluation and compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Here, the date of claim (i.e., September 29, 2008), is later than the date entitlement arose (i.e., June 2007).  Accordingly, the Board concludes that September 29, 2008, is the proper effective date for the award of service connection for a right wrist disability.  38 U.S.C.A. § 5107(b).  The Board notes that this is the earliest effective date allowed under the law and that this is the effective date requested by the Veteran.

III. Earlier Effective Date for a 30 percent Disability Rating for Tinea Versicolor

The Veteran seeks an earlier effective date for the assignment of an increased, 30 percent, rating, for service-connected tinea versicolor.  Specifically, he asserts that the effective date should be September 28, 2008, which was the date that he initially filed his increased rating claim.  See April 2016 Appellant's Brief; April 2010 Notice of Disagreement.

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

For a claim for increased rating, if the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b)(1) (in effect prior to March 24, 2015).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  See Norris v. West, 12 Vet. App. 413, 417 (1999) (VA regulations provide that an informal claim for an increased disability rating "will be initiated by a report of examination or hospitalization for previously established service-connected disabilities"); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened").

By way of background, a February 1984 rating decision granted entitlement to service connection for tinea versicolor and assigned a noncompensable rating effective from August 20, 1983.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The February 1984 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103.  Thereafter, claims for increased ratings were denied by way of August 1989 and January 1990 decisions, neither of which the Veteran appealed.  Nor was any new and material evidence submitted within a year of those decisions.  

The Veteran next filed a claim for an increased rating for service-connected tinea versicolor in March 2003.  In a September 2003 rating decision, the RO granted an increased 10 percent rating, effective from March 10, 2003.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The September 2003 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103.

The Veteran's next formal claim for an increased rating for service-connected tinea versicolor was received by VA on September 29, 2008, and this claim was denied in a February 2009 rating decision, based in large part on the Veteran not attending a scheduled VA examination.  Subsequently, in March 2009, the Veteran submitted several statements requesting that his VA examination be rescheduled.  In October 2009, the Veteran underwent a VA skin examination, and the examination report, which shows a worsening of the Veteran's skin condition, was associated with the claims file.  As VA was in possession of this examination report, which constitutes new and material evidence, within a year following the February 2009 decision, the Board finds that the February 2009 rating decision did not become final.  38 C.F.R. § 3.156(b)(2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that, under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless that decision is reconsidered).

Thereafter, in a February 2010 rating decision, the RO increased the disability rating for the Veteran's tinea versicolor to 30 percent, effective March 2, 2009, which was the date that the Veteran requested re-examination.    

However, as new and material evidence was received within a year of the February 2009 rating decision, that decision did not become final.  See Bond v. Shinseki, 659 F.3d at 1367-68; Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); 38 C.F.R. § 3.156 (a)-(b).  The September 2008 increased rating claim was readjudicated in the February 2010 rating decision, from which the current appeal originates.  Hence, the Veteran's September 28, 2008 increased rating claim remained pending at the time of the February 2010 decision.  In other words, the date of the Veteran's formal claim for an increased rating for tinea versicolor in this case is September 28, 2008.  

However, the inquiry does not end there because when determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim that could be interpreted to be a formal or informal claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Following the final September 2003 rating decision, no communication or evidence was received that may be construed as a claim for an increased disability rating until June 26, 2007.  Specifically, on that date, a VA Emergency Department Note shows that the Veteran reported his tinea versicolor was spreading and had worsened.  He reported that the rash had spread to his bilateral arms, legs, and back, and that it was "feeling very itchy."  On examination, the Veteran's upper thorax, shoulders, and arms had dry scaling patches.   

The Board liberally construes the June 26, 2007, VA treatment record as an informal claim for increase under 38 C.F.R. § 3.157(b)(1).  Here, the Board has taken into consideration the complaints and treatment of the Veteran's tinea versicolor, and the June 26, 2007, VA treatment record describes the results of a skin examination and demonstrates a worsening of the condition on and after that date.  See Massie v. Shinseki, 25 Vet. App. 123, 132 (2011)(holding that the term "report of examination" under 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination" and further noting that although 38 C.F.R. § 3.157(b)(1) does not expressly require worsening, to hold otherwise would lead to the absurd result that nearly all VA medical records could trigger the provisions of 38 C.F.R. § 3.157(b)(1)).   

Moreover, the Board finds that it was factually ascertainable the Veteran satisfied the criteria for assignment of a 30 percent schedular rating for his service-connected tinea versicolor as of the June 26, 2007 date of the VA treatment record.  Specifically, this record documents that the Veteran's rash had spread to his arms, legs, and shoulders.  When the Veteran was previously examined in August 2003, his rash was largely contained to his upper back, and this examination report was used as the basis for the assignment of a 10 percent rating.  When the Veteran was subsequently examined in October 2009, the Veteran's rash was present on his chest, back, arms, and legs, and this examination report was used as the basis for the assignment of a 30 percent rating.  

Therefore, a 30 percent disability rating for the Veteran's service connected tinea versicolor is warranted from June 26, 2007, the date of the Veteran's informal claim for increase demonstrating a factually ascertainable increase in his tinea versicolor.  Massie, supra; 38 C.F.R. § 3.157(b)(1).  

There is no other pertinent evidence of record speaking to the Veteran's tinea versicolor symptomatology to establish that it was factually ascertainable that an increase in disability occurred within the year prior to receipt of his claim on June 26, 2007, so as to warrant an earlier effective date.  As such, an effective date up to one year prior to June 26, 2007, for a 30 percent rating for tinea versicolor is not warranted.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125; 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that an effective date of June 26, 2007, but no earlier, is warranted for a 30 percent rating for tinea versicolor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date of September 29, 2008, but no earlier, for the award of service connection for right wrist ulnar dysfunction is granted, subject to the provisions governing the award of monetary benefits.

An effective date of June 26, 2007, but no earlier, for the assignment of a 30 percent rating for tinea versicolor is granted, subject to the provisions governing the award of monetary benefits.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue of entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder.

The Veteran contends that his acquired psychiatric disorder, currently diagnosed major depression, is due to his service-connected right wrist condition.  See May 2009 Correspondence.  Specifically, the Veteran asserts that he became depressed when he was forced to quit his job as a chef due to his right wrist condition.  See March 2009 VA Treatment Record.  As noted above, service connection is currently in affect for right wrist ulnar dysfunction.

A March 2009 VA treatment record reflects that the Veteran attributed his depression to being "told that he couldn't be a chef anymore due to his wrist injury/carpal tunnel."  He reported that he was once one of the top 50 barbeque chefs in the country, but that due to his right wrist condition, he had to quit being a chef.  The psychiatrist diagnosed major depressive disorder associated with occupational and relational problems, lack of social support, and finances.  

As noted by the Veteran's representative in an April 2016 Appellant's Brief, the Veteran has not been afforded a VA examination with respect to his claim of entitlement to service connection for depression.  

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Here, the record suggests a nexus between the Veteran's service-connected right wrist condition and his currently diagnosed depression.  As the Veteran has not yet been afforded a VA examination, the Board finds that the claim must be remanded to afford the Veteran a VA psychiatric examination.  See McLendon v. Nicholson, 20 Vet. App. (2006).

Lastly, as the record reflects that the Veteran receives ongoing VA mental health treatment, any updated VA treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from April 2016 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to his claim.

2. After all available records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine whether the Veteran's acquired psychiatric disorder, currently diagnosed as a major depressive disorder, was caused or aggravated by his service-connected right wrist ulnar dysfunction.

The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

After examining the Veteran and reviewing the claims file, the examiner should render an opinion that addresses the following questions:

(1) Is it at least as likely as not (i.e., 50 percent probability or greater) that any psychiatric disorder, to include a major depressive disorder, that the Veteran now has, is proximately due to, or caused by the Veteran's service-connected right wrist ulnar dysfunction?

(2) If the answer to question (1) is "no," is it at least as likely as not (i.e., 50 percent probability or greater) that any psychiatric disorder, to include a major depressive disorder, that the Veteran now has, was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected right wrist ulnar dysfunction?

In making such assessment, the examiner's report should reflect consideration of the Veteran's entire medical history and assertions and all lay evidence, to include the Veteran's statements regarding having to quit being a chef due to his right wrist ulnar dysfunction.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the AOJ should re-adjudicate the issue of service connection for an acquired psychiatric disorder, to include a major depressive disorder, including on a secondary basis.  If the benefit sought is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


